 Case 2:19-cv-08047-CJC-AS Document 20 Filed 11/21/19 Page 1 of 2 Page ID #:279



1
2
3
4
5
6
7
8                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10                                  WESTERN DIVISION
11
12
13
14
     Dustin Moss, an individual,                 Case No.: 2:19-cv-08047-CJC-AS
15
                       Plaintiff,               ORDER EXTENDING
16                                              DEFENDANT’S TIME TO
           v.                                   RESPOND TO FIRST AMENDED
17                                              COMPLAINT
     Engelbert Strauss, GmbH & Co. KG, a
18   German Company; Concrete Images, Inc., a
     California Corporation; and DOES 2-20,     Judge:     Hon. Cormac Carney
19   inclusive,                                 Magistrate: Hon. Alka Sagar
                                                Complaint Filed: May 9, 2019
20                     Defendants.              (LASC)

21
22
23
24
25
26
27
28


     ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO FIRST AMENDED COMPLAINT
 Case 2:19-cv-08047-CJC-AS Document 20 Filed 11/21/19 Page 2 of 2 Page ID #:280



1                                           ORDER
2          In light of the stipulation between Plaintiff Dustin Moss and Defendant
3    Concrete Images, Inc., and good cause appearing therefor,
4          IT IS HEREBY ORDERED that the deadline by which Defendant Concrete
5    Images shall file and serve a responsive pleading to Plaintiff’s First Amended
6    Complaint shall be extended to December 20, 2019.
7          IT IS SO ORDERED.
8
     Dated: November 21, 2019
9                                                 Honorable Cormac J. Carney
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
     ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO FIRST AMENDED COMPLAINT
